Wyly, J.,
dissenting. The evidence in this case satisfies me that by special agreement W. B. Johnson & Son pledged the cotton in question to secure John Williams & Sons for advances made to them. John Williams & Sons were in possession of the bills of lading, or the railroad receipts, about two weeks before the cotton was attached by the plaintiffs. Holding the bills of lading, they held the legal title of the property, and the possession of the railroad was for them, and in effect their possession. The moment the bills of lading fell into the hands of John Williams & Sons they acquired in law the possession of the property; and the antecedent agreement to pledge ripened into a complete contract of pledge. Holding the cotton in pledge when the attachment was levied, the right of John Williams & Sons was not lost for want of registry, because under the laws of this State no registry is necessary to preserve or give effect to the contract of pledge.
I think the court below did not err in giving the cotton to the intervenors, the pledgees; and therefore I dissent from the opinion of the majority of the court in this case.
Rehearing refused.